LAWSON, J.
E.T.A., a juvenile, appeals challenging a special condition of probation that prohibits him from participating in school extracurricular sports or recreational activities. Finding that the condition bears a reasonable relationship to E.T.A.’s criminal acts, we affirm.
E.T.A. was placed on probation after being adjudicated delinquent on two counts of battery involving two separate students. The record before the trial court also shows that E.T.A. had been previously suspended from school for fighting and for talking back to teachers. Although the trial court imposed a number of probationary special conditions, E.T.A. only challenges the condition barring his participation in school extracurricular sports or recreational activities. With respect to this condition, the trial court explained that it did not want E.T.A. acting as a role model at school when his violence toward other students rendered him a “bad example.” The judge told E.T.A. that he could play sports again “when he becomes a good example.”
While we may agree that it would constitute poor public policy to allow students adjudicated of criminal acts to be held up as sports role models in our public schools, general school policy is a matter within the purview of our legislature, local school boards, and school administrators. Therefore, this public policy concern, alone, cannot justify the imposition of a special condition of probation. Rather, to be valid, a special condition of probation must either bear a reasonable relationship to the crime committed or address conduct reasonably related to future criminality. Trent v. State, 770 So.2d 1272, 1274 (Fla. 4th DCA 2000).
Given that E.T.A.’s delinquent acts involve violence against other students, along with his apparent history of other violence at school, we find that a special condition of probation that excludes E.T.A. from non-essential school activities is rationally related to the acts for which he was placed on probation.
For this reason, we affirm.
AFFIRMED.
SAWAYA and PALMER, JJ., concur.